Citation Nr: 0705226	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee injury with degenerative joint disease.

4.  Entitlement to an evaluation in excess of 40 percent for 
post operative residuals, herniated nucleus pulposus, 
lumbosacral spine.

5.  Entitlement to a compensable evaluation for kidney 
stones.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran's first period of active-duty began in August 
1961, and he retired in August 1987 with more than 21 years 
of active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Winston-Salem, North Carolina, Regional Office 
(RO).  A June 2003 rating decision, in pertinent part, denied 
a claim of entitlement to service connection for heart 
disease, increased the evaluation of the veteran's right knee 
injury with degenerative joint disease to 10 percent under 
Diagnostic Codes 5210 and 5257, denied an evaluation in 
excess of 10 percent for lumbar spine disability, and denied 
a compensable evaluation for bilateral hearing loss or kidney 
stones.  The veteran disagreed with these determinations in 
July 2003.  Following the veteran's disagreement, the 
evaluation for postoperative residuals, herniated nucleus 
pulposus, lumbosacral spine was increased to 20 percent; a 
July 2004 rating decision increased this evaluation to 40 
percent.  

After the RO issued a statement of the case (SOC) in 
September 2003, a statement from the veteran continuing his 
disagreement with the determinations and assigned evaluations 
was received in October 2003.  This statement may be 
construed as a timely substantive appeal.  

In a subsequent statement received from the veteran in July 
2004 on the form used for substantive appeal, the veteran 
sought a 20 percent evaluation for moderate instability of 
the knee and a 20 percent evaluation for his hearing loss 
disability.

In a substantive appeal submitted in July 2004, the veteran 
requested a Travel Board hearing.  The requested hearing was 
conducted in December 2005 by the undersigned Veterans Law 
Judge.  

Following the December 2005 Travel Board hearing, the veteran 
submitted three pages of additional medical evidence 
reflecting radiologic examination conducted after the last 
supplemental statement of the case was issued by the RO.  
With this evidence, the veteran provided a specific statement 
indicating that he waived his right to have that evidence 
reviewed by the RO of original jurisdiction.  Appellate 
review may proceed.  38 C.F.R. § 20.1304 (2006). 

The claim of entitlement to service connection for 
hypertension and the claim for an evaluation in excess of 10 
percent for hearing loss disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran contends that he has episodes of giving way 
of the right knee, status post partial medial meniscectomy, 
and the evidence that he requires a brace to prevent falls 
and that he has reduced the amount of walking he does is 
consistent with those complaints.

2.  The veteran has limitation of flexion of the knee to 72 
degrees, with occasional limitation to approximately 35 
degrees averaging once per month during flare-ups. 

3.  The veteran has limitation of flexion of the 
thoracolumbar spine to 10 degrees during flare ups, and there 
is mild decrease in muscle strength and perception to light 
tough in the lower left extremity, but his back disability 
has not resulted in incapacitating episodes or other 
neurological abnormality.

4.  The veteran has not passed a renal stone for many years, 
and there is no medical evidence of any residual of the 
service-connected kidney stone disability other than a well-
healed, non disfiguring, a symptomatic scar.


CONCLUSIONS OF LAW

1.  A separate, compensable, 10 percent evaluation for 
symptomatic giving way of the right knee, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, separate from a 10 percent 
evaluation in effect for degenerative joint disease with 
limitation of motion under 38 C.F.R. § 4.71, Diagnostic Code 
5010, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261 
(2006).

2.  The criteria for a separate, compensable, 10 percent 
evaluation for mild partial paralysis of the sciatic nerve 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520, in additional 
to the 40 percent evaluation assigned for post operative 
residuals, herniated nucleus pulposus, lumbosacral spine, are 
met, but the criteria for a higher evaluation under 
Diagnostic Code 5243 or 5293 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243, 
4.124a, Diagnostic Code 8520 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002).

3.  The criteria for a compensable evaluation for kidney 
stones have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7508, 7509 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
are more severely disabling than the assigned evaluations 
reflect.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his 
claims for increased evaluations for service-connected 
disability in January 2003, the veteran was first notified of 
the provisions of the VCAA in a January 2003 letter issued by 
the RO.  In October 2003, the RO issued a statement of the 
case (SOC) which included the entire text of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA.  The letter and 
regulation informed the appellant of the actions VA would 
take to assist him to develop the claim, advised the 
appellant of the evidence required to substantiate the claim 
for an increased evaluation, and advised the veteran of the 
types of evidence that might be relevant to substantiate the 
claim.  This letter and regulation also advised the veteran 
to tell VA about any additional evidence the veteran wanted 
VA to obtain, and advised the veteran to submit evidence on 
his own behalf, including such evidence as statements from 
individuals, and advised the veteran to submit any evidence 
he had, including evidence in his possession.  The RO advised 
the veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.  

The Board finds that the January 2003 letter and October 2003 
SOC advised the veteran of each element of notice described 
in Pelegrini.  All four claims were thereafter readjudicated 
in July 2004, when supplemental statements of the case 
(SSOCs) were issued, so the notices provided prior to the 
July 2004 SSOCs meet the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The content of the 
notices provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

Not only has the veteran been provided with appropriate 
notice, but he has been afforded opportunities to submit 
evidence and argument in support of his claims and has been 
afforded the opportunity to develop medical evidence to 
support his claims through VA examinations.  The veteran was 
afforded the opportunity to identify relevant medical 
evidence, and the records he identified were obtained.  The 
veteran has not identified any additional relevant evidence 
which has not been obtained.

Although the VCAA notices referred to above do not 
specifically address the effective date and rating that may 
be assigned following a grant of increased compensation, the 
veteran has, in fact, appealed the assigned ratings, but has 
not disagreed with the effective dates assigned.  The Court 
has addressed the meaning of prejudicial error (38 U.S.C.A. § 
7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the requirements of the VCAA have been 
satisfied in this matter, and that, if there is any defect in 
the notices to the veteran, no prejudice has resulted from 
such defect.  

Laws and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

1.  Claim for increased evaluation, right knee disability

Degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 
(degenerative arthritis), 5010 (traumatic arthritis).  Where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  DC 
5257.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

Facts and analysis

Service medical records disclosed that the veteran underwent 
arthroscopic surgery to remove torn cartilage from the right 
knee.  By a rating decision prepared in May 1988, the veteran 
was granted service connection for postoperative residuals, 
right knee injury.  A noncompensable evaluation was assigned, 
effective in September 1987, under DC 5257.  In January 2003, 
the veteran submitted a claim seeking a compensable 
evaluation for his right knee disability.

On VA examination conducted in May 2003, the veteran reported 
pain with walking.  He did not use a cane, crutches, or any 
assistive device, but he did wear a neoprene sleeve over the 
knee when he planned to do extended outdoor work.  The knee 
appeared normal.  The examiner was unable to find the scars 
from the prior arthroscopic surgery.  There was questionable 
laxity of the medial collateral ligament on valgus testing.  
There was minimal crepitus.  The veteran demonstrated 
extension to 0 degrees and flexion to 120 degrees on 
examination of range of motion.  He reported that he was 
working 30 hours in a week as a teaching assistant, and his 
knee pain did not interfere with that employment.  The 
examiner assigned diagnoses of torn meniscus, right knee, 
status post meniscectomy with residuals, and degenerative 
joint disease.

On VA examination conducted in May 2004, the veteran reported 
pain, weakness, stiffness, grinding, giving way, lack of 
endurance, and fatigue in the right knee.  He was unable to 
drive a car when his knee pain was flared-up.  He reported 
that this occurred an average of once per month.  The veteran 
reported that he was unable to bend his knee past 35 degrees 
of flexion during flare-ups, although he could still 
straighten it.  The veteran used a knee brace.  On objective 
examination, range of motion of the right knee was from 0 
degrees of extension to 72 degrees of flexion.  There was 
crepitus throughout the range of motion.  The examiner stated 
that there was no effusion and no evidence of instability, 
but the veteran complained of weakness.  The veteran walked 
slowly.  He reported that standing caused him severe pain.  

During his December 2005 Travel Board hearing, the veteran 
testified that his knee would give way and cause him to fall 
to the right side if he walked more than about a quarter of a 
mile.  He stated that the knee did not buckle, but felt like 
it slipped away and to the right.  He testified that, as long 
as he had his brace on, he did not have a problem with the 
knee giving way.  

The evidence establishes that the veteran does not have a 
compensable limitation of flexion or extension.  However, a 
noncompensable limitation of motion, together with confirmed 
degenerative joint disease on radiologic examination, 
warrants a 10 percent evaluation under DC 5010.  The 
examiner's comment that there was questionable laxity of the 
medial collateral ligament, together with the fact that the 
veteran wore a neoprene brace, or other type of brace, most 
of the time, together with his testimony that the right knee 
would give way, warrants a separate, compensable evaluation 
under DC 5257.  

Although examiners did not confirm laxity of the ligaments, 
the criteria of DC 5257 are broad enough to encompass 
instability due to weakness as well as instability due to 
ligament laxity.  The regulations governing evaluation of 
knee disability require that all factors of the veteran's 
disability, including both instability and limitation of 
motion, be considered in determining the appropriate 
evaluation.  Since those factors cannot be evaluated under DC 
5010 alone or under DC 5257 alone, the veteran is entitled to 
a 10 percent evaluation under each of those DCs.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.

However, the evidence is against an evaluation in excess of 
10 percent under either DC.  A 10 percent evaluation is the 
maximum schedular evaluation available under DC 5101.  The 
veteran has indicated that, with use of the knee brace, the 
giving way of his right knee has not actually caused him to 
fall, because he can catch himself.  The veteran indicates 
that the giving way is only episodic; he has not stated or 
testified that such giving way is frequent.  The fact that 
giving way has not been objectively confirmed on physical 
examination, together with the veteran's statements, 
establishes that the giving way is not so frequent as to 
result in moderate disability under DC 5257 alone.  The 
preponderance of the evidence is against a 20 percent 
evaluation under DC 5257.  This conclusion is, as noted 
above, consistent with assignment of a separate, compensable 
10 percent evaluation for symptomatic degenerative joint 
disease under DC 5010.  

The Board has considered whether the veteran's complaints of 
pain warrant an evaluation in excess of 10 percent under DC 
5010.  38 C.F.R. § 4.40, 4.45, 4.59.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  However, the veteran remains 
independent in walking, does not use a cane or crutch, and he 
is able to walk up to one-quarter mile before stopping.  This 
evidence is unfavorable to assignment of an evaluation in 
excess of 10 percent based on consideration of pain and 
functional loss.

The Board has considered whether the veteran's knee 
disability could be evaluated under DC 5259, which provides 
criteria for evaluation of symptomatic residuals after 
removal of damaged semilunar cartilage.  However, the 
symptoms which might be considered under DC 5259, that is 
locking or swelling, are encompass under DCs 5010 and 5257.  
See VAOPGCPREC 09-98.  It is not more favorable to the 
veteran to be evaluated under DC 5259 instead of DC 5257, 
since a 10 percent evaluation is the maximum schedular 
evaluation available under DC 5259, and a 10 percent 
evaluation has been assigned under DC 5257.  

The Board has considered whether the veteran is entitled to 
any higher evaluation or to an evaluation under any other 
diagnostic code.  The Board recognizes that the veteran has 
severe degenerative disease of the right knee, and has daily 
knee pain with limitation of use of the right knee.  However, 
the veteran retains the ability to flex and extend the knee 
and to walk without any assistive device except a brace for 
stability.  The preponderance of the evidence is against a 
higher evaluation than the 10 percent evaluation assigned 
under DC 5010 and the 10 percent evaluation assigned under DC 
5257.  

The evidence is not in equipoise to warrant a higher 
evaluation or assignment of an additional separate 
evaluation, so the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
higher evaluation.  A separate, compensable, 10 percent 
evaluation, but no higher evaluation, is assigned under DC 
5010, in addition to the 10 percent evaluation assigned under 
DC 5257.

2.  Claim for increased evaluation, lumbosacral spine 
disability

When the veteran submitted his January 2003 claim for an 
increased evaluation for his service-connected lumbosacral 
spine disability, postoperative, herniated nucleus pulposus, 
the version of the governing regulation at 38 C.F.R. § 4.71a, 
DC 5293 which had become effective September 23, 2002, was in 
effect.  Under that version of the regulation, intervertebral 
disc syndrome (IVDS) (preoperatively or postoperatively) was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. Part 4, § 4.71a, DC 5293 (effective on 
and after September 23, 2002).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  DC 5293, n.1.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  DC 5293 requires that, 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities should be evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes and neurologic disabilities should be separately 
evaluated using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  DC 5293, n.2.

During the pendency of the claim, effective September 26, 
2003, the regulation was again revised, and renumbered as DC 
5243.  The schedule for rating spine disabilities was changed 
to provide for the evaluation of all spine disabilities under 
a General Rating Formula for Diseases and Injuries of the 
Spine, unless the disability is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees, for combined range 
of motion of the cervical spine to 340 degrees.  The criteria 
for a 40 percent rating for loss of motion of the cervical 
spine is unfavorable ankylosis of the entire cervical spine.  
The criteria for a 30 percent rating are forward flexion of 
the cervical spine 15 degrees or less, or, favorable 
ankylosis of the entire cervical spine.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2); 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Facts and analysis

Service medical records disclosed that the veteran underwent 
a laminectomy and diskectomy following diagnoses of a 
herniated disc.  By a rating decision prepared in May 1988, 
the veteran was granted service connection for postoperative 
residuals, herniated nucleus pulposus, lumbosacral spine, and 
a 10 percent evaluation was assigned for that disability. 
effective in September 1987, under DC 5293.  In January 2003, 
the veteran submitted a claim seeking an increased evaluation 
for his lumbosacral spine disability.

Private treatment records dated in February 2003 and March 
2003 reflect that the veteran complained of excruciating low 
back pain.  He reported that even a little walking and 
standing caused severe pain which radiated down his left leg.  
Magnetic resonance imaging (MRI) showed global discogenic 
disease, advanced at L4-S1, status post laminectomy, L4-S1.  
There was no evidence of disc herniation.  There was a 
bulging degenerative disc on the left at L3-L4.

On VA examination conducted in May 2003, the veteran reported 
constant back pain which would radiate down the left leg if 
he stood more than about ten minutes.  He denied requiring 
bed rest, but reported that he had to sit down when the pain 
got bad.  He reported occasional use of a wrap-around waist 
brace.  There were two healed laminectomy scars in the lower 
lumbar area.  There was no paravertebral tenderness, 
sacroiliac tenderness, or sciatic notch tenderness.  The 
veteran was able to bend backwards to 10 degrees, with 
complaints of pain, to bend laterally to 20 degrees with 
complaints of pain and stiffness, and he had forward flexion 
to 90 degrees, with complaints of pain.  Motor and sensory 
examinations of the lower extremities revealed slightly 
decreased perception of light touch on the lateral aspect of 
the left leg, as compared to the right leg.  There was also a 
slight decrease in muscle strength at the knee and hip and on 
the left as compared to the right.  On radiologic 
examination, there was severe narrowing and spondylosis at 
L5-S1, as well as mild degenerative changes at L4-L5 and at 
L3-L4.  The examiner concluded that the veteran degenerative 
disc disease and degenerative joint disease was confirmed on 
radiologic examination.

On VA examination conducted in May 2004, the veteran 
complained of constant back pain, severe enough to stop him 
from moving, and he reported an area of numbness on the 
medial aspect of the left thigh.  The veteran reported that 
he was unable to bend over to wash or dry his left leg, and 
he required his wife's help to get out of bed.  Straight leg 
raising was limited to 35 degrees on the left and to 
30 degrees on the right.  The veteran was able to bend 15 
fifteen degrees backward, had lateral movement to the left 
and right to 15 degrees, but forward flexion was limited to 
10 degrees.  Rotation was accomplished to 38 degrees to the 
left and 35 degrees to the right.  There was severe 
tenderness from L1 to S1.  Surgical scars were well-healed 
without tenderness.

At his December 2005 Travel Board hearing, the veteran 
testified that he had pain in the back and down into the left 
leg, with the pain in the leg being due to a damaged nerve.  
The veteran stated he was not on bedrest at any time for 
treatment of his back and was under no current treatment, as 
nothing more could be done.  He testified that he had a numb 
spot on the left thigh. The veteran testified that his back 
pain was worse than at the time of the VA examination, but he 
could still walk normally.  He no longer used a brace for his 
back, he testified.

The reports of magnetic resonance imaging (MRI) examination 
radiologic examinations conducted in June 2006 and July 2006 
discloses that the findings were similar to the previous MRI, 
with degenerative disc disease throughout the lumbar spine, 
and near obliteration of the disc at L5-S1, but no disc 
herniation was present.  

The veteran is receiving a 40 percent evaluation for 
limitation of motion of the lumbar spine.  That is the 
maximum evaluation available for limitation of motion of the 
lumbar spine under the versions of DC 5293 and DC 5243 in 
effect during the pendency of this claim, absent findings of 
unfavorable anklyosis of the entire thoracolumbar spine.  The 
evidence establishes that the veteran retains some motion of 
the thoracolumbar spine, although it is limited, so a 40 
percent evaluation is the maximum evaluation available.  

The veteran is entitled to separate evaluation of his 
neurological symptoms, under DC 5243, which provides, at Note 
1 under the General Rating Formula for Disease and Injuries 
of the Spine, that, where the veteran is evaluated based on 
limitation of motion under that Formula, "any associated 
objective neurologic abnormalities . . .  [should be 
evaluated] separately, under an appropriate diagnostic 
code."  In this case, the veteran has objective findings of 
a slight decreased in strength on the left as compared to the 
right, a slight decrease in perception to touch, and has pain 
radiating down into the left leg.  While these neurologic 
manifestations are mild, these symptoms are sufficient to 
warrant a finding of mild sciatic nerve impairment under 
38 C.F.R. § 4.124a, DC 8520.  

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In this case, objective impairment of muscle strength, 
although slight, has been described.  That objective decrease 
in muscle strength, together with the veteran's complaints of 
pain radiating down into the leg, warrant a 10 percent 
evaluation, but not a higher evaluation.  The clinical 
evidence establishes that the decrease in muscle strength and 
the decrease in perception of light touch were described as 
slight.  Although the veteran stated, at his Travel Board 
hearing, that his symptoms had increased, he stated that he 
was still able to walk normally.  He did not testify to any 
further decrease in muscle strength, and note the presence of 
numbness in the left thigh, unchanged from the descriptions 
provided by the VA examiners.  Thus, an evaluation in excess 
of 10 percent under DC 8520 is not warranted.  The evidence 
is not in equipoise to warrant a higher evaluation under DC 
8520 or assignment of an additional separate evaluation under 
any other diagnostic code pertaining to neurologic 
impairment, so the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
higher evaluation.  A separate, additional, 10 percent 
evaluation under DC 8520, but no higher evaluation, is 
warranted.

3.  Claim for increased evaluation, kidney stones

Service medical records disclose that the veteran was treated 
for kidney stones in service.  By a rating decision prepared 
in May 1988, the veteran was granted service connection for 
kidney stones, history of, and that disability was evaluated 
as noncompensable, effective in September 1987.  In January 
2003, the veteran submitted a claim seeking a compensable 
evaluation.

A March 2003 private ultrasound of the kidney was negative 
for evident renal calculi.  There was a cyst at the inferior 
pole of the right kidney and a cyst and the midportion of the 
left kidney.  

On VA examination conducted in May 2003, the veteran provided 
a history of the nephrolithiasis dating back to the 1970s.  
He reported that he last passed a kidney stone in 1984.  He 
also reported that subsequent x-ray evaluations revealed 
renal cysts that were not felt to be related to the 
nephrolithiasis.  VA examination conducted in May 2004 again 
revealed that he had not passed any kidney stones since 
operative removal in 1983 or 1984.  In their and was no 
finding and of any discomfort and related to and the scar on 
the veteran's abdomen related to that surgery.

The veteran's service-connected nephrolithiasis is rated 
pursuant to 38 C.F.R. § 4.115b, DC 7508.  Under DC 7508, 
nephrolithiasis - which is the veteran's primary renal 
diagnosis -- is to be rated as hydronephrosis (DC 7509), 
except for recurrent stone formation requiring one or more of 
the following: diet therapy; drug therapy; or, invasive or 
non-invasive procedures more than two times/year, in which 
case a 30 percent evaluation is assignable.  See 38 C.F.R. § 
4.115b, DC 7508.

Under DC 7509 (hydronephrosis), when there is only an 
occasional attack of colic, and there is no infection and no 
need for catheter drainage, a 10 percent rating is warranted.  
When there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  A 30 percent 
evaluation is assignable for hydronephrosis with frequent 
attacks of colic with infection (pyonephrosis), kidney 
function impaired. If the disability is severe, it is to be 
rated as renal dysfunction.  See 38 C.F.R. § 4.115b, DC 7509.  
Thus, for a disability evaluation in excess of 30 percent to 
be assignable, renal dysfunction must be demonstrated.

In this case, the veteran reports that he has not passed a 
kidney stone since about 1984, and the medical evidence is 
devoid of any report of pain due to kidney stone or any 
diagnosis or treatment related to a kidney stone during the 
pendency of this appeal.  Radiologic evaluation specifically 
disclosed that there were no kidney stones present.  Although 
the veteran contends that renal cysts whish were noted on 
radiologic examination during the pendency of this claim 
should be considered residuals of his kidney stone 
disability, he reports that his physicians have told him that 
the two problems are not related.  The medical evidence is 
devoid of any notation indicating that there is an etiologic 
relationship between cysts noted in 2003 and the renal stones 
the veteran had during service and thereafter unit 
approximately 1984.  

In short, the evidence establishes that the veteran has not 
passed a renal stone or experiences any symptoms related to a 
renal stone during the pendency of this claim.  In the 
complete absence of symptoms of the service-connected 
disability, the preponderance of the evidence is against a 
compensable evaluation for kidney stone disability, 
regardless of what diagnostic code is applied.  The claim 
must be denied.


ORDER

In addition to a compensable, 10 percent evaluation for 
degenerative disease of the right knee under 38 C.F.R. 
§ 4.71a, DC 5010, a separate, compensable, 10 percent 
evaluation for symptomatic instability under 38 C.F.R. 
§ 4.71a, DC 5257, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

A separate, compensable, 10 percent evaluation for sciatic 
nerve abnormality is granted under 38 C.F.R. § 4.124a, DC 
8520, in addition to the 40 percent evaluation assigned under 
38 C.F.R. § 4.71a, DC 5243 for post operative residuals, 
herniated nucleus pulposus, lumbosacral spine, subject to law 
and regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.

The appeal for a compensable evaluation for kidney stones is 
denied.




REMAND

At his Travel Board hearing, the veteran testified that his 
hearing loss disability had become more severe since his last 
VA examination, which had been conducted in 2004.  He also 
testified that his actual disability due to hearing loss 
could not be measured solely by hearing tests, as his hearing 
aids were of little use to him if he was more than a few feet 
from the person speaking or if there were several people in 
the room, and he was unable to use the hearing aids routinely 
because they caused ear infractions if he wore them very 
much.  Because the veteran contends that his disability has 
increased in severity, further development, to include VA 
examination, is required.  The veteran's contention that his 
hearing aids do not work well in actual use situations should 
also be considered a claim for an extraschedular evaluation.  
See 38 C.F.R. § 3.321(b).  

The veteran testified that he had been treated for 
hypertension for many years, beginning soon after his service 
discharge in August 1987.  However, the clinical evidence of 
record includes only one blood pressure reading proximate to 
the veteran's service, an October 1987 blood pressure reading 
of 130/70.  No diagnosis of hypertension was assigned at the 
time of that VA examination.  The evidence of devoid of 
additional blood pressure readings until November 1997.  

The veteran testified that he was hospitalized in the early 
1990s for treatment of a heart attack.  The veteran should 
provide specific information, including addresses, to 
identify the providers who treated him for hypertension 
proximate to service and to identify facilities at which such 
treatment was rendered.  If the evidence does not establish 
that hypertension was medically diagnosed within one year of 
the veteran's service discharge, medical opinion as to 
whether hypertension was manifested in service should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
hospitals where he received treatment 
proximate to his service discharge, 
including the name and address of a 
facility at which he was hospitalized for 
treatment of a "heart attack" in the 
early 1990s.  An attempt to obtain 
clinical records from each of the 
facilities at which the veteran was 
treated proximate to service should be 
made.  If a facility is no longer in 
existence, such as the TriCare facility 
in Fayetteville, which the veteran 
testified is no longer in operation, an 
attempt to locate a successor facility 
should be made.  The veteran should be 
informed if any records cannot be 
located.  

2.  If the additional records obtained do 
not establish that hypertension had its 
onset in service or within one year 
following the veteran's August 1987 
service discharge, the veteran should be 
afforded VA vascular examination.  The 
examiner should be provided with a copy 
of this Remand and the claims file.  

After examining the veteran and reviewing 
the relevant service medical records and 
post-service clinical records, and 
conducting any necessary diagnostic 
examinations, the examiner should state 
whether it is at least as likely as not 
(50 percent or greater likelihood), or 
whether it is less than likely (less than 
a 50 percent likelihood), that the 
veteran's hypertension had its onset or 
was manifested in service or within one 
year after the veteran's August 1987 
service discharge.  The examiner should 
explain the rationale for the opinion 
expressed.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  Schedule the veteran for a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine the 
current severity of service-connected 
bilateral hearing loss disability.  The 
examiner should review all records 
associated with the claims file.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  

The examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints with the findings on 
audiologic examination, including the 
veteran's complaints that speech 
recognition drops based on distance to a 
speaker, number of speakers, size of 
room, that use of the hearing aids issued 
causes ear infections, and the like.  The 
examiner should clearly discuss each of 
the veteran's contentions as to the 
severity of the impact of his hearing 
loss disability.  

4.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claims, including with 
consideration of 38 C.F.R. § 3.321(b) 
regarding extraschedular ratings.  If any 
benefit sought remains denied, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative, and they should 
have the opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


